      Case 1:20-cv-11283-ADB Document 2 Filed 07/08/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF HARVARD
COLLEGE and MASSACHUSETTS INSTITUTE
OF TECHNOLOGY,

                              Plaintiffs,                   Civil Action No. 1:20-cv-11283

       v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S. IMMIGRATION
AND CUSTOMS ENFORCEMENT; CHAD WOLF,
in his official capacity as Acting Secretary of the
United States Department of Homeland Security; and
MATTHEW ALBENCE, in his official capacity as
Acting Director of U.S. Immigration and Customs
Enforcement,

                              Defendants.


                      CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff President and Fellows of

Harvard College states that it is a non-profit corporation with no parent corporation and that

no public company owns any interest in it.


                                                   Respectfully submitted,

                                                   PRESIDENT AND FELLOWS OF
                                                     HARVARD COLLEGE

                                                   By its attorney,

                                                   /s/ Felicia H. Ellsworth
                                                   Felicia H. Ellsworth (BBO #665232)
                                                   WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
                                                   60 State Street
                                                   Boston, MA 02109
                                                   Tel: (617) 526-6687
                                                   Fax: (617) 526-5000
                                                   felicia.ellsworth@wilmerhale.com
                                                   Dated: July 8, 2020
